Citation Nr: 1752782	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  17-37 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for ischemic heart disease.  

2.  Entitlement to service connection for esophageal cancer.  


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from May 1968 to May 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issues of service connection for peripheral vascular disease and liver cancer have been raised by the record in multiple statements of record from the Veteran and his representative (see e.g., July 2017 appellate brief).  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board has no jurisdiction over the issues so each is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The issue regarding service connection for esophageal cancer is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed August 2014 rating decision, the AOJ denied a service connection claim for ischemic heart disease.  

2.  Evidence received since the August 2014 rating decision relates to unestablished facts necessary to substantiate the service connection claim for ischemic heart disease.      

3.  The Veteran was as likely as not exposed to herbicides while serving in Thailand between August 1969 and August 1970.  
4.  The Veteran has heart disease that is presumed related to service. 


CONCLUSIONS OF LAW

1.  The August 2014 rating decision denying service connection for ischemic heart disease is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2017). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for ischemic heart disease.  38 U.S.C. § 5108 (2012); 
38 C.F.R. § 3.156(a) (2017).

3.  Ischemic heart disease was incurred during active service.  38 U.S.C. §§ 1110, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen Service Connection

The Veteran contends that he incurred heart disease during service.  In August 2014, the AOJ denied his original claim.  This decision became final because the Veteran did not appeal the decision.  38 U.S.C. § 7105.  In that decision, the AOJ considered service personnel records (SPRs) documenting service in Thailand between August 1969 and August 1970, service treatment records (STRs) that are negative for heart disease during service, VA and private treatment records noting the diagnosis of heart disease, a June 2016 VA compensation examination report noting a diagnosis of ischemic heart disease, and lay statements from the Veteran asserting that heart disease was incurred during service in Thailand as the result of herbicides exposure there.  See 38 C.F.R. § 3.309(e).  Based on this evidence, the claim was denied.       
  
Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In October 2015, the Veteran again asserted service connection for heart disease.  Additional evidence has been submitted into the record since the final August 2014 rating decision.  The additional evidence consists of private and VA treatment records documenting continued treatment for heart disease, the Veteran's lay assertions that he developed heart disease as the result of herbicide exposure while serving in Thailand between 1969 and 1970, photographs purporting to show the close proximity between the base perimeter in Thailand and the Veteran's barracks and work site, and articles detailing the ways in which herbicides were used in Thailand.  This evidence is of course new evidence.  Further, certain of the evidence is material evidence.  In particular, the Board finds material the Veteran's lay assertions describing the nature of his service in Thailand, which involved service near a base perimeter.  The Board also finds material the photographs submitted into evidence which indicate service close to a base perimeter, along which herbicides were likely used during the Veteran's time in service.  See 38 C.F.R. § 3.309(e).  This evidence is material inasmuch as it, when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim regarding heart disease.    

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Accordingly, the claim for service connection for heart disease is reopened.  The merits of the claim will be addressed below.  

II.  Merits of the Service Connection Claim

The Veteran asserts that service in Thailand led to his exposure to herbicides, which then led to the development of heart disease.   

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  If a Veteran was exposed to an herbicide agent during the Vietnam Era (beginning on January 9, 1962 and ending on May 7, 1975), while service on active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C. § 1116 (2012) and 38 C.F.R. § 3.307 (a)(6)(iii) (2017) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C § 1113 (2012) and 38 C.F.R. § 3.307 (d) (2017) are also satisfied.  38 C.F.R. § 3.309 (e) (2017).  In such circumstances, service connection may be granted on a presumptive basis for any disease listed in 38 C.F.R. § 3.309(e).  Ischemic heart disease is listed in 38 C.F.R. § 3.309(e).  

VA has established a procedure for verifying a veteran's exposure to herbicide agents in Thailand during the Vietnam Era.  See VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.5 (herein M21-1); Compensation and Pension Service Bulletin, May 2010.  VA "has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes," as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  The May 2010 Compensation and Pension Service Bulletin further states that "[s]pecial consideration of herbicide exposure on a facts found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases" and that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  Under the procedures outlined in the M21-1, if a Veteran served at certain Royal Thai Air Force bases (RTAFBs) during the Vietnam Era and, pursuant to their duties operated near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure should be conceded on a direct or facts-found basis.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.5.b.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, a service connection finding is warranted for ischemic heart disease for the following reasons.  First, private and VA medical evidence documents that the Veteran has been diagnosed with ischemic heart disease.  Second, SPRs document that the Veteran served between August 1969 and August 1970 at the Nakhon Phanom RTAFB, which is among the RTAFBs listed in the M21-1.  And third, the evidence supports the Veteran's contention that he was exposed to herbicides while serving in Thailand.  Indeed, the evidence indicates that he served near the perimeter of a listed RTAFB.  In lay statements of record, the Veteran detailed the nature of his service in Thailand, indicating that his duties required that he serve near the base perimeter at Nakhon Phanom.  He indicated that his duties as a mechanic working on aircraft led him to the base perimeter and that his living quarters were situation near the perimeter.  Further, he submitted into evidence photographs which tend to support his assertion that his living quarters were situated near the perimeter of the base.  In the absence of contradictory evidence, this evidence indicates that the Veteran was, as likely as not, "near the air base perimeter" of a RTAFB believed to be herbicide-exposed in the late 1960s, early 1970s.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.5.b; see also 38 U.S.C. § 5107; 38 C.F.R. § 3.102.    
In assessing evidence, the Board is tasked with determining its competency and credibility.  The determination of credibility is a finding of fact to be made by the Board in the first instance.  Caluza v. Brown, 7 Vet. App. 478, 511 (1995).  In assessing credibility of evidence, the Board may consider internal inconsistency, facial plausibility, consistency with other evidence submitted, bad character, bias, self-interest, malingering, and desire for monetary gain.  Id.  After determining the competency and credibility of evidence, the Board, as fact finder, must then weigh its probative value.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

In this matter, the Board finds the Veteran's statements to be both competent and credible.  The evidence is competent because the Veteran is capable of offering evidence regarding where he served with regard to the RTAFB.  His statements are credible in that no evidence of record undermines his credibility.  His assertions are plausible, moreover, given his service during the Vietnam Era and the nature of the tropical terrain around which he worked in Thailand.  Further, his statements must be compared with the absence of evidence indicating that herbicides were not used at the RTAFB on which he served.  In denying the Veteran's claim, the RO merely noted the absence of evidence showing exposure.  But there is also no evidence showing that the Veteran was not exposed.  Rather, the M21 supports the notion that he was exposed.  

Considering the foregoing evidence and resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's duties placed him in Thailand, on a RTAFB, and around the perimeter of the base.  Thus, the Veteran was as likely as not exposed to herbicides.  38 U.S.C. § 5107(b) (2012).  Based on this finding, ischemic heart disease is presumed to have been incurred in service.  38 C.F.R. §§ 3.307, 3.309 (2017).  As no evidence of record indicates that an intercurrent cause led to ischemic heart disease, service connection for ischemic heart disease is warranted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).



ORDER

The application to reopen the claim of service connection for ischemic heart disease is granted.

Service connection for ischemic heart disease is granted.  


REMAND

Esophageal cancer may not be presumed related to herbicides exposure under 38 C.F.R. § 3.309.  Nevertheless, a service connection finding may be had if medical evidence indicates that exposure to herbicides while serving in Thailand relates to esophageal cancer.  38 C.F.R. § 3.307; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996).  As such, a remand is warranted for medical inquiry into whether the exposure to herbicides relates to the Veteran's esophageal cancer.    

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  In particular, include in the record any outstanding VA treatment records, the most recent of which are dated in June 2017.  All records/responses received must be associated with the claims file.  

2.  Schedule the Veteran for an examination to determine the nature and etiology of esophageal cancer.  The examiner should review the claims folder, and then answer the following question. 

Is it at least as likely as not (i.e., probability of 50 percent or greater) that esophageal cancer is related to an in-service disease, event, or injury to include exposure to herbicides while serving in Thailand?  Note that although esophageal cancer may not be presumed related to herbicides exposure, it may nevertheless be found service connected if evidence indicates a relationship between the exposure and the cancer.  

Please explain any opinion or conclusion reached.

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  All evidence received since the June 2017 Statement of the Case (SOC) should be considered.  If any benefit sought remains denied, the Veteran and his attorney should be provided with a Supplemental SOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


